Citation Nr: 1711806	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle and foot disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to July 1984 and in the United States Air Force from July 1984 to September 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2015 videoconference hearing and a transcript of this hearing is of record.

In August 2016, the Board remanded this matter to the RO to obtain additional medical evidence.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The scope of the Veteran's claim for a left ankle disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Regardless of whether a claimant identifies a particular disorder upon filing the claim, the scope of the claim is not limited to that condition, but is considered a claim for any disability that reasonably may be encompassed by several factors - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  Id.  Based on Clemons and the evidence of record, the Board has expanded the Veteran's left ankle claim to include disabilities of the left foot, as reflected above.

In this decision, the Board is granting service connection for left ankle arthritis and tendonitis, left foot arthritis, and left knee arthritis.


FINDINGS OF FACT

1.  The Veteran was injured while playing on and coaching various soccer teams during the Veteran's terms of active service.

2.  The Veteran currently has arthritis of the left foot, ankle, and knee, as well as tendonitis of the left ankle.

3.  In resolving all doubt in his favor, these diagnoses resulted from injuries incurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for left ankle and foot arthritis and for left ankle tendonitis.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection are met for left knee arthritis.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Veteran asserts his left knee and left ankle disabilities are a direct result of injuries sustained playing soccer while in service.  He is currently diagnosed with arthritis of both the left ankle and left knee and tendonitis of the left ankle.

The record reveals the Veteran both captained and coached various soccer teams throughout his active military service.  The Veteran's service treatment records (STRs) are negative for any complaints of or treatment for a left ankle disability; though they do show that in December 1990 the Veteran injured his left foot playing soccer.  The Veteran was diagnosed with an acute foot sprain with tenderness and swelling in the left lateral foot.  Though there are no further complaints of left foot pain of record, the Veteran testified to experiencing left ankle problems throughout service, injuries from running up and down the field, which he learned to wrap in order to avoid going to the clinic for treatment.  See Layno v. Brown, 6 Vet. App. 465 (1994), (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  He indicated that he did not go to the clinic for treatment because he did not want it to reflect badly on him, or prevent him from playing.  The Board finds the Veteran credible in his assertions.  The Board further finds such evidence competent in establishing the nature and extent of his symptoms during service.

The remaining inquiry is whether there is a relationship to his service.  The May 2016 VA examiner diagnosed left ankle arthritis and tendonitis, via X-ray, and opined that a relationship was less likely.  This opinion was based on the fact that there was no medical evidence of an injury in service or at separation.  This opinion is insufficient to deny service connection, as it ignores the Veteran's credible and competent reports.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on the Veteran's reports, but instead relied solely on medical evidence to provide a negative opinion); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay statements may not be disregarded, or found not credible, simply because they are not accompanied by supporting medical evidence).  The Veteran was not provided a VA examination regarding the left foot. 

The Veteran's post-service treatment records are sparse, but his available records do show complaints regarding the left foot and ankle.  In May 2014, he complained of left foot and ankle pain, which, in July 2014, was noted to be in the same location as the injury in service.  An X-ray taken in July 2014 showed degenerative changes in the foot.  

There is no other medical evidence that directly addresses a relationship to service, however, the Board finds the evidence as it currently stands is sufficient to establish service connection.  The Veteran has consistently asserted having multiple injuries in service, which the Board finds credible, and which was also found credible by the June 2010 VA examiner, who unfortunately did not provide an opinion.  The Board also finds the Veteran's statements regarding persistent symptoms since service to be credible.  There is no evidence that contradicts the Veteran's statements.  The record reveals that he is knowledgeable regarding self-treatment of the ankles and feet, which further supports his assertions regarding his symptoms and their relationship to his service.  He has reported his in-service injuries to his treating physicians, who do not dispute that they are related to his current diagnoses. 

The evidence is in relative equipoise; in resolving all doubt in the Veteran's favor, the Board finds that his left ankle and foot arthritis and left ankle tendonitis are caused by his injuries in service. 

With regard to the left knee, the May 2016 VA examination showed a diagnosis of arthritis.  The Veteran's separation examination denotes a left knee injury in service resulting from strenuous activity and swelling secondary to playing soccer for which the Veteran did not seek medical attention.

As to a relationship to service, the May 2016 VA examiner opined that "the conditions claimed were less likely than not incurred in or caused by the claimed in-service injury."  The Board finds this medical opinion lacks probative value.  An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statements and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In this case, the rationale the examiner provided was based on the lack of medical evidence in the Veteran's STRs.  See also Dalton, supra; Buchanan, supra.  The mere fact that the Veteran did not seek treatment does not preclude service connection for injuries shown to have occurred in service.  

As discussed above, the evidence does not contain voluminous treatment records for review.  The Veteran is competent to report his own symptoms.  The Board finds him to be credible, as he has consistently attributed the claimed disabilities to in-service injuries incurred playing soccer.  His VA treatment providers have noted the Veteran's history and his contentions and do not dispute his years as a soccer player in service as the source of his symptoms.  Indeed, a VA treatment provider in March 2013 indicated he presumed that was the source.  Thus, the evidence is in relative equipoise, the Board resolves all doubt in the Veteran's favor and service connection for the left knee arthritis is warranted.



ORDER

Service connection for arthritis of the left ankle and foot and tendonitis of the left ankle are granted.

Service connection for arthritis of the left knee is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


